Case 8:21-cv-01357-VMC-AAS Document 11 Filed 08/16/21 Page 1 of 4 PageID 19




                                  IN THE UNITED STATES DISTRICT COURT
                                   FOR THE MIDDLE DISTRICT OF FLORIDA
                                             TAMPA DIVISION

__________________________________________x
UNITED STATES OF AMERICA,                 :                                case no. 8:21-cv-1357-VMC-AAS
      Plaintiff,                          :
                                          :
v.                                        :
                                          :
SALI HADLEY,                              :
      Defendant.                          :
__________________________________________x

                                  ANSWER, AFFIRMATIVE DEFENSES,
                                    & DEMAND FOR JURY TRIAL

        COMES NOW, Defendant SALI HADLEY, by and through undersigned counsel, hereby

answers the Government’s complaint, asserts affirmative defenses, and demands a jury trial pursuant

to the Seventh Amendment and Fed. R. Civ. P. 38(b), as follows.

                                     GENERAL DENIAL OF LIABILITY

        Defendant generally denies any liability arising from any of the allegations asserted by the

Government in the Complaint. Any allegation in the Complaint which is not expressly admitted

below is denied. Defendant’s failure to timely file true and complete Foreign Bank Account Report

(“FBARs”) for the years at issue was due to reasonable cause. Additionally, the assessed penalties

were improperly calculated on per account instead of per form basis.

             SPECIFIC RESPONSE TO THE ALLEGATIONS IN THE COMPLAINT

        1.        Admits the nature of the suit, denies that that the Defendant is liable for civil

penalties, accrued interest on such penalties, late payment penalties, and associated fees.

        2.        As this paragraph contains no allegation of fact no response is required, to the extent

a response is require said paragraph is hereby denied.

                                                   DIRUZZO & COMPANY
  401 EAST LAS OLAS BLVD., SUITE 1400, FT. LAUDERDALE, FL 33301 • T: 954.615.1676 • F: 954.827.0340 • WWW.DIRUZZOLAW.COM
Case 8:21-cv-01357-VMC-AAS Document 11 Filed 08/16/21 Page 2 of 4 PageID 20




        3.        As this paragraph contains no allegation of fact no response is required, to the extent

a response is required said paragraph is hereby denied.

        4.        Admit the Defendant resides in Dunedin, Florida, deny the balance of the paragraph

as such is a conclusion of law which no response is required, to the extent that a response is required

same is hereby denied.

        5.        The paragraph sets forth a conclusion of law which no response is required, to the

extent that a response is required same is hereby denied.

        6.        The paragraph sets forth a conclusion of law which no response is required, to the

extent that a response is required same is hereby denied.

        7.        The paragraph sets forth a conclusion of law which no response is required, to the

extent that a response is required same is hereby denied.

        8.        Admit that the Defendant is a “United States person” for purposes of 31 U.S.C. §

5314(a).

        9.        Denied.

        10.       Denied.

        11.       The paragraph sets forth a conclusion of law which no response is required, to the

extent that a response is required same is hereby denied.

        12.       Denied.

        13.       Denied.

        14.       Denied.

        15.       Without knowledge, therefore denied.

        16.       Denied.


                                                   DIRUZZO & COMPANY
  401 EAST LAS OLAS BLVD., SUITE 1400, FT. LAUDERDALE, FL 33301 • T: 954.615.1676 • F: 954.827.0340 • WWW.DIRUZZOLAW.COM
Case 8:21-cv-01357-VMC-AAS Document 11 Filed 08/16/21 Page 3 of 4 PageID 21




          17.     The paragraph sets forth a conclusion of law which no response is required, to the

extent that a response is required same is hereby denied.

          18.     Denied.

          19.     Denied.

          20.     Denied.

          In response to the Government’s prayer for relief, (A) Defendant denies that the

Government is entitled to a judgment in its favor for the civil penalties assessed against her for

violations of 31 U.S.C. § 5314 in the amount of $245,839.25 as of June 1, 2020, plus penalties and

interest that continue to accrue; (B) Defendant denies that the Government is entitled to any other

relief.

                                          AFFIRMATIVE DEFENSES

          The Defendant asserts the following Affirmative Defenses to the allegations in the

Complaint:

                                          FIRST AFFIRMATIVE DEFENSES

          The Government’s cause of action is barred (in whole or in part) by the applicable statute of

limitation. See, e.g., 31 U.S.C. § 5321(b).

                                        SECOND AFFIRMATIVE DEFENSES

          The Plaintiff has failed to state a claim upon which relief can be granted.

                                         THIRD AFFIRMATIVE DEFENSES

          To the extent that there was any violation of the law, such was due to reasonable cause. See

31 U.S.C. § 5321(a)(5)(B)(ii).




                                                   DIRUZZO & COMPANY
  401 EAST LAS OLAS BLVD., SUITE 1400, FT. LAUDERDALE, FL 33301 • T: 954.615.1676 • F: 954.827.0340 • WWW.DIRUZZOLAW.COM
Case 8:21-cv-01357-VMC-AAS Document 11 Filed 08/16/21 Page 4 of 4 PageID 22




                                            FOURTH AFFIRMATIVE DEFENSES

          The non-willful FBAR penalty is $10,000 per year (i.e. per form) not per account. See United

States v. Bittner, 469 F. Supp. 3d 709 (E.D. Tex. 2020) (holding statutory cap applies on a per form

basis); United States v. Kaufman, 2021 WL 83478 (D. Conn. Jan. 11, 2021); United States v. Boyd, 991

F.3d 1077 (9th Cir. Mar. 24, 2021); United States v. Giraldi, 2021 WL 1016215 (D.N.J. Mar. 16,

2021).

                                              FIFTH AFFIRMATIVE DEFENSES

          The penalties at issue were not properly assessed.

                                             DEMAND FOR JURY TRIAL

          The Defendant demands a jury trial pursuant to Fed. R. Civ. P. 38(b) on all issues so triable.


Respectfully submitted,
                                          Digitally signed by /s/ Joseph A. DiRuzzo, III
/s/ Joseph A. DiRuzzo, III
_______________________                   Date: 2021.08.16 16:15:31 -04'00'                   Aug. 16, 2021
Joseph A. DiRuzzo, III
Fla. Bar No. 0619175
DIRUZZO & COMPANY
401 East Las Olas Blvd., Suite 1400
Ft. Lauderdale, FL 33301
954.615.1676 (o)
954.827.0340 (f)
jd@diruzzolaw.com


                                                   CERTIFICATE OF SERVICE

I HEREBY CERTIFY that on Aug. 16, 2021, a true and correct copy of the foregoing has been filed
via ECF and that a NEF will be provided to counsel of record.
/s/ Joseph A. DiRuzzo, III Digitally
_______________________
                                     signed by /s/ Joseph A. DiRuzzo, III
                           Date: 2021.08.16 16:15:44 -04'00'

Joseph A. DiRuzzo, III




                                                   DIRUZZO & COMPANY
  401 EAST LAS OLAS BLVD., SUITE 1400, FT. LAUDERDALE, FL 33301 • T: 954.615.1676 • F: 954.827.0340 • WWW.DIRUZZOLAW.COM
